Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 13, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  160357(77)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices
                                                                   SC: 160357
  v                                                                COA: 339986
                                                                   Kalkaska CC: 16-003913-FC
  RODGER ANTHONY NESTO, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of Julie Baumer to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on December 11, 2019, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 13, 2019

                                                                              Clerk